 

\ooo-.io\m.|>.oal~.:,_~

l`\Jl\-JNN[\Jl\)l-*»-\)-l»-ll-ll-\»-»-\>_l\-a

 

 

Case 3:18-mj-05292-TLF Document 1 Filed 12/04/18 Page 1 of 15

 

53 04 2018

U.S DiSTRlCT

 

"`_'_" F"*ED --__._._ LODGED

CLERK COURT
B¥ WESTERN D|STRICT UF WASH|NGTDN AT TACOMA

Magistrate Judge Theresa L. Frici<:e

UNITED STATES DISTRICT COURT FOR TI-IE
WESTERN DISTRICT ()F WAS}HNGTON _
AT TAC()MA

UN]TED STATES OF AMERICA,
Plaintifi`,

V.
ALLEX HUBLY and
DAVID JOZEPH I-l`UBLY,
Dei`endants.

 

 

CASENO. (YU'IK“ 526?3
COMPLAINT for'VI()LATION
Title 21, United States Code,

Seetions 841(3.)(1) and (b)(l_)(B), and Title
18, United States Code, Section 2

BEF()RE, the Honorable Theresa L. Fricke, United States Magistrate Judge,

United States Courthouse, Tacoma, Washington.

T_he undersigned complainant being duly sworn States:

COUNT 1

(Distribution of a Controlled Substance)

Beginning in or about I)ecember, 2017, and continuing until in_ or about October
2018, in Pierce County, Within the Westem District of Washington, ALLEX I-IUBLY and
DAVID JOZEPH HUBLY did knowingly and intentionally distribute, and aid and abet

the distribution of, a substance controlled under Title 21, U_nited States Code,' Section

812, Schedule I, to Wit: heroin.

'COMPLAINT/Allex and David HUBLY - l

'U'NITED STATES ATl`ORNEY 7
1201 PACLFIC AvENUE, Suma 700
' TAcoMA, WASHINGToN 98402
(253) 428-3800

 

\DOO'--.]G\U‘i-D.L)JNI-

MMNMMMNNN»-»-»-{_-»_-»-.»_-»_i»_
QG-.]O\LJ\-lh-L»JN'-*C\DOO-JGNLALL»JN»-O

 

 

Case 3:18-mj-05292-TLF Document 1 Filed 12/04/18 Page 2 of 15

It is further alleged this offense involved 100 grams or more of a mixture or
substance containing heroin.

All in violation of Title 21, United States Code, Section 34l(a)(l) and (b)(l)(B),
and Title 18, United States Code, Section 2.

And the complainant states that this Complaint is based on the following
information: f

I, Steven J Meyer, being first duly sworn on oath, depose and say:

I. IN'I'RODUCTION AND AFFIANT BACKGROUND

l. l am an “investigative or law enforcement officer of the United States”
Within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered bylaw to conduct investigations of, and to make
arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

2. I am a Special Agent with the Drug Enforcement Administration (DEA),

and have been since March 2017. l am currently assigned to the Seattle Field Division,

Tacoma Resident Office. Prior to my employment with the DEA, I worked as a
Uniformed Officer with the Secret Service in_Washington D.C., from June 2006 to April
2009. I received formal training at the DEA Basic Agent Training in Quantico, Virginia.
The four-month Basic Academy included comprehensive, formalized instruction in,
among other things: basic narcotic investigations§ drug identification and detection,
familiarization with United States narcotics laws, financial investigations and money
laundering, identification and seizure of drug-related assets, organized crime
investigations, physical and electronic surveillance, and undercover operations

3. During the course of my law enforcement career, I have been involved in
investigations of numerous criminal offenses, including the offenses involved in this
current investigation I have participated in criminal investigations of illicit drug
trafficking organizations, ranging from street-level dealers to major dealers, to include

Mexico-based drug trafficking organizations.‘ These investigations have also included

COMPLAINT/Allex and David HUBLY - 2 UNITED STATES A'ITORNEY
1201 PAcmc Av'ENuE, Sum~; 700

TAcoMA, WASHrNGToN 98402
(253)428-3800

 

mm`~]o\\)l-P~LD[\)|_¢

l\J l\J l\J E\J N [\J l\) l\) w v-* >-1 l- »-* »--\ »-\ >-\ 1-\ »-'»-a
O¢‘-]O`\'Jl -i§-WN'_‘C\OOQ\]G\U\~§~WNHC

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 3 of 15

the unlawful importation, possession with intent to distribute, and distribution of
controlled substances; the related laundering of monetary instruments; the conducting of
monetary transactions involving the proceeds of specified unlawful activities; and
conspiracies associated with criminal narcotics offenses These investigations have
included use of the following investigative techniques: confidential informants;
undercover agents; analysis of pen register, trap and trace, and toll records; physical and
electronic surveillance; wiretaps; and the execution of search warrants I have had the 7
opportunityto monitor, listen to, review transcripts and line sheets (prepared by linguists)
documenting the content of intercepted conversations involving the trafficking of
cocaine, heroin, methamphetamine, and other narcotics, by persons who used some form
of code tolthwart law enforcement I have also interviewed defendants at the time of
their arrests and have debriefed, spoken with, or interviewed numerous drug dealers or
confidential sources (informants) at proffer interviews who were experienced in speaking
in coded conversations over the telephone l have gained knowledge regarding the
various methods, techniques, codes, and/or jargon used by drug traffickers in the course
of their criminal activities, including their use of cellular telephones and other electronic
devices to facilitate communications while avoiding law enforcement scrutiny.

II. PURPOSE OF AFFIDAVIT

4. This Affidavit is submitted in support of a Complaint charging ALLEX
HUBLY and DAVlD JOZEPH HUBLY with the offense of Distr'ibution of a Controlled
Substance, in violation of Title 21, United States Code, Sections 84l(a] and (b)(l)(B),
and Title 18, United States Code, Section 2.

5. The facts set forth in this Affidavit arise from my personal and direct
participation in this investigation, my experience and training, my conversations with
Witnesses and other law enforcement personnel participating in this investigation, and my
review of documents and reports. This Affidavit does not include each and every fact
known to me concerning this investigation Instead, I have set forth only the facts I

believe are necessary to establish probable cause for the offenses charged in this

COMPLAINT/Allex and David HUBLY - 3 UNlTED sTATEs ATToRNEY
1201 PAcn=ic AvENUE, SUITE 700

TAcoMA, WAsi-mvo'ron 98402
(253) 428-3800

\COG-.IQ\<J\.;:=.L.»J[\J._-

Mwwrowz~.)l~.)ww-»-»_-»_-»_-._-._.'.__._.
eo~.ie\ut.t=»o.\m»_o\ooo~oc\ut.e.u)w»_<:

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 4 of 15

Complaint, and I have set forth only those facts I believe are necessary to make such a
determination
III. SUMMARY OF lNVESTIGATION

6. Agents are investigating `a drug trafficking organization (D'I`O) in Western
Washington they believe Juan and Florencio CASTRO Valenzuela and their associates, ‘
including ALLEX HUBLY, DAVID JOZEPH HUBLY, and others known and unknown,
are operating This organization is referred to as the CASTRO DTO and is
predominantly involved in the trafficking of high-purity heroin, counterfeit oxycodone
pills, and methamphetamine This investigation started as a local drug investigation by
the Bremerton Police Department in August 2017, and has been expanding in scope ever
since that time.

7. During this extensive investigation, agents have conducted multiple
controlled and undercover purchases of heroin (totaling around 500 grams) using a
confidential source and an undercover agent; conducted hundreds of hours of physical
and electronic surveillance; installed tracking devices onseveral target vehicles and
tracking devices/pen registers on several target telephones; used mounted surveillance
cameras to watch the activities at several significant DTO locations; executed several
search warrants on Facebook accounts used by the CASTROS to aid in their distribution
of heroin in Westem Washington; and obtained court authorization to intercept
communications over a CASTRO DTO c_ourier’s phone (TT19). As part of the instant
investigation, investigators received information about the CASTRO DTO from a
confidential source as described below.

8. Confidential Source One (CSl) agreed to cooperate with law enforcement
in 2`017, in exchange for judicial considerations CSl was arrested by members of the
Bremerton Police Department Special Operations Group (SOG) for hist/her involvement
in drug trafficking CSl cooperated with SOG and provided them with information about
a group of Mexican drug traffickers who were distributing large amounts of heroin in the

Puget Sound region CSl advised S()G that -he/she had been selling various controlled

COMPLAINTfAllex and David HUBLY - 4 UNlTED STATES ATIURNEY
1201 Paciric AvENUE, Sun'u 700

TACOMA, WAsl-nNoToN 98402
(253) 428-3800

\BQ¢`-.IQ\U‘l-hb~li\.)»-

NMMN[\J[\J.N[\JN»-»->-*»-\r-\h-)-‘>-~»-i»-l
OQ'-JO\LJ\-BWN>-‘G\DOC‘-]O\Lh-Ihw[\)'-*C

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 5 of 15

substances for several years and had been in contact with several of the people Within this
group of Mexican drug traffickers (the CASTRO DTO). CSl spoke to SOG about a
now-prominent member of the DTO whom the CS knew as “Juan” or “Jose.” The CS
believed the individual he/she knew as “Juan/Jose” was the local leader of the DTO at the
time when “Juan/Jose” and the CS had originally met several years ago, and believed
“Juan/Jose” was more recently promoted to a larger role in the DTO.

9. CSl told members of SOG that “Juan/Jose” used Facebook to communicate
with the CS and many other heroin distributors Bremerton Police Detective CDet.)
Jordan Ej de located a Facebook account under the name of “Juan Andres Castro
Valenzuela” with which CSl and other local suspected drug dealers were associated
Det. Ejde questioned CSl about the account and CSl continued “Juan Andres Castro
Valenzuela” was the male whom he/she referred to as “Juan” or “Jose.” CSl also
showed Det. Ejde messages confirming that Juan CASTRO was in contact with CSI,
using the account in his (Juan CASTRO"s) name. According to CSl and the Facebook
data he/she provided, he/she has been talking to Juan CASTRO via Facebook Messenger
for purposes of making drug transactions since the summer of 2016.

7 10. Det. Ejde and DEA _Special Agent Anthony DelVecchio confirmed Juan
CASTRO’s identity via records contained in the Washington Department of Licensing
(wADoL) database. specin¢hiiy, rush cAsrno’S wAnoL photograph matches that hr
the individual on the “Juan Andres Castro Valenzuela” Facebook account. Furtherrnore,
according to a law enforcement database, Juan CASTRO was involved as a suspected
“cell head” for heroin distribution in the Everett area during a DEA investigation that
took place in 2012. Special Agent DelVecchio researched this prior DEA case and found
Juan CASTRO was, in fact,_ the primary target of investigation in that case. Agents
seized multiple kilograms of heroin in that investigation, but did not arrest CASTRO.

ll. A review of CSl’s Facebook account showed Juan CA'STRO also
contacted CSl from additional Facebook accounts under the names of “Rebeca Spencer,”

“Annel Baker,” and “Katherine Thomas.” A review of CSl ’sphone showed Juan

COMPLAINT/Allex and David HUBLY ~ 5 UNITED STATES ATTORNEY
' 1201 PACIFIC AvENUE, Surrs 700

TAcoMA, thnnvorou 98402
(253)423-3300

 

\COQ‘~JO'\'.A-l?hu.)[\)l-a

NN[\JMI\J[\)[\J[\J[\J\-\>-\»-\l-*l-*»-_\»-\\_~»_-
QQ‘~]O'\\JI-P~Wl\)|-*O\DOG-JC`\LH-BWNI-*D

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 6 of 15

CASTRO additionally used Mexican phone numbers 52-660-199-4039 (TTl), 52-668-
248-4230, 52~668-225-5890, and 52-668-199-5533 (TTZ) to communicate with CSl via
text message and voice calls. The “Katherine Thomas” Facebook account and TTl were
Juan CASTRO’s most current methods of drug related communications with CSl at the
time he/she provided the initial information to SOG.

12. Utilizing CSI, SOG conducted six controlled purchases of suspected heroin
horn Juan CASTRCI through a courier, Jesus Rene Sarmiento Valenzuela (aka “Miguel”),
totaling approximately 90.4 grams. Prior to and after each controlled purchase of heroin,
detectives searched CSl and his/her vehicle, and provided CSl with pre-recorded SOG
funds to make each purchase During the course of each controlled purchase, detectives
maintained surveillance on CS l. After each purchase, detectives tested the suspected
heroin using a NIK test kit with presumptive positive results for the presence of heroin, -
and then processed the heroin according to SOG’s policies and procedures For the
second through sixth controlled purchases, detectives recorded the buys with a covert
surveillance camera

13. S'OG and DEA began their joint investigation into the CASTRO DTO in
the fall of 2017 and used CSl to make another (seventh) controlled purchase of heroin 1
from the CASTRO DTO. CSl continued to provide agents with updated information on
the DTO’s communications methods/platforms and, as detailed later in this Affidavit,
CSl was able to introduce an undercover DEA agent (UC) to the CASTRO DTO towards
the eha or 2017. ` ` '

14. Unfortunately, CSl was battling heroin addiction for most of the time
he/she was working with agents. After the seventh controlled purchase with CSl (the
first in which the DEA was involved), which took place toward the end of October 2017,
agents provided CSl with cash reimbursement for his/her expenses after the purchase
was completed After this, CSl and agents parted ways; agents assumed CSl would
travel back to his/her residence Unfortunately, agents conducting surveillance of the

CASTRO DTO couriers after the controlled purchase noticed CSl returned to meet with

COMPLAINT/Allex and David HUBLY - 6 UNITED STATES ATTORNEY
1201 PAcu=lc AvENUE, Surra 700

TACoMA, WAsmNGToN 98402
(253] 428-3800

 

_\EDQO‘-]G`\U\-h~b$i\.)l-\

l\-.) l\J l\) l\.) {\J l\J [\J [-J`[\J a-» >-h 1-# 1-\ 1--* >--o »--\ )-¢ 1»-\ 1--\
QG‘-JO\LALWNP*O\DQQ~JCMMLWNF““C

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 7 of 15

one of the couriers and seemed to conduct another, unsanctioned, drug transaction
Agents later questioned CSl about this encounter and he/she was immediately truthful.
CSl told agents he/she had gone back to obtain a user amount of heroin CSl said being
in the presence of heroin during the controlled purchase was enough of a temptation to
ignite CS l ’s urge to use the drug personally CSl also told agents how he/she had
previously taken (and later used) small portions of the heroin from some of the controlled
purchases SOG had done prior to DEA’s involvement Obviously, such behavior is
against law enforcement policies regarding confidential sources and their use in an
investigation _ _ n

15. Agents spoke with CSl about the dangers he/she faced by committing such
crimes while working for law enforcement After this discussion, CSl told agents he/she
wanted to continue to work for law enforcement (if aliowed); he/ she said it was very
important to CSl that he/she help take the CASTRO DTO’s drugs off the streets. CSl
described his/her addiction to heroin as one of the strongest mental struggles a person
would ever have to deal with. From my training and experience, I know CS l ’s
statements regarding the struggle against heroin addiction to be true. CSl told agents
he/she would be willing to enter into a drug rehabilitation program or do whatever it took
to get past this addiction and help law enforcement take down the CASTRO DTO while
doing so. Together, agents and CSl developed a method of helping CSl to combat
his/her addiction while helping the investigation

16. Agents provided CSl with access to drug treatment programs and got CSl
enrolled in a rehabilitation center; they even arranged for atypical expense
reimbursements for CSl. Rather than cash reimbursement for expenses incurred during
government operations, agents provided CSl with food cards or gasoline_things that

were not readily convertible into cash. Agents did so at the request of CSl, so he/she

j would not be tempted to purchase drugs with any excess money. These methods worked

for a time.
coWLAINT/Allex and David HUBLY - 7 curran sums hiran
- 1201 PAcu-‘lc AvENuE, SUITE 700
TAcoMA, WAsr-nNoToN 98402

(253) 423-saco

 

‘\DOO'--JC\U!-ihb$[\.)l-\

NNNMI\J[\)[\)M[\Jr-¢>-dl-\n-\n-r»-l»-»H»-\»-»
O°'-]O`\Lh~ld-UJ[\J'-*C\DO¢*-]O\Lh-ILLHNI-*C

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 8 of 15

17. CSl successfully completed several months of his/her rehabilitation
program before staff asked CSl to leave due to.his/her attitude problems and problems
with other rehabilitation patients. CSl continued to help agents by providing information
about the DTO and helping to build the UC’s reputation l-Iowever, CSl relapsed into
heroin use in the spring of 2018. This time, CSl quite rapidly spiraled downward into an
almost paranoid and delusional state. Agents determined they could no longer use CSl
for any investigative purposes, but tried once again to get CSl some help with his/her
drug problem. Unfortunately, CSl was not as amenable on this occasion and shunned
agents’ attempts at providing assistance ln May 2018, local police arrested CSl and
charged him/her with residential burglary (felony) and driving with a suspended or
revoked license (misdemeanor). SOG deactivated CSl in May 2018 due to CSl’s
substance abuse issues.' I-Iowever, agents found CSl ’s information to be reliable during
the time agents utilized him/her to gather information

18. CSl’s criminal history includes a felony conviction for
Manufacture/Deliver a Schedule l/II Narcotic in 2013, gross misdemeanor convictions
for Fourth Degree Assault in 2015 and Third Degree Malicious Mischief in 2011, as well
as misdemeanor convictions for Third Degree Driving With a Suspended or Revoked
license in 2018 and 2008, Indecent Exposure in 2013, and Third Degree Malicious
Mischief in 2006.

19. As noted above, CSl was able to introduce an undercover agent (the “UC”)
to the CASTRO DTO via a conversation over Facebook Messenger (with the Katherine
Thomas Facebook account). The UC was able to conduct three purchases of heroin from
the CASTR() DTO, through Sarrniento, before the end of 201?. During the first
purchase, the UC used a combination of communications over Facebook Messenger (with
the Katherine Thomas account), TTl, and TT3 to complete the transaction I)_uring the
UC’S second purchase, he/ she communicated with the D'I`O through the Katherine
Thomas Facebook account and TTl. The UC conducted a third transaction with the DT()

COMPLAINT/Allex and David HUBLY - 8 UNITED STATES ATTORNEY
1201 Facmc AvENuI-:, SurrE 700

TACoMA, Wnsirmo'rou 93402
(253)428~3300

\GO¢'--.]G\U‘l-D-L)J[\J»-»

NN[\JNN[\JNNNl-r->-)-l»-l\-r-~>-Il~d»-
OO-]G\LALL)JNl-*O\DQ¢-JO\MJ`-`-UJN'-*O

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 9 of 15

in December 2017. Again, the UC communicated with the CASTRO DTO over the
Katherine Thomas Facebook account and TTl.

20. On December 24, 2017, Juan CASTRO contacted the UC through
Facebook Messenger, using the Katherine Thomas account. Juan CASTRO explained to
the UC- that his cousin, “Luis” would be the point of contact for any immediate deals the
UC required. CASTRO told the UC he/she could contact “Luis” via TT4, but not over
Facebook Messenger. The UC then made contact with “Luis” over T1`4 in mid-January
2018, but the two were not able schedule a drug transaction The UC contacted Juan
CASTRO on the Katherine Thomas Facebook account and confirmed “Luis” was, in fact,
the new courier; Juan _CASTRO told the UC to just contact him (CASTRO) directly and
he would handle the specifics with “Luis.” Agents later identified “Luis” as Arturo Frias
Cahallos. j

21. Shortly thereafter, agents received hundreds of pages of Facebook account
information from the Katherine Thomas account, pursuant to a federal search warrant
This information received from Facebook clearly showed use of the Katherine Thomas
account for drug trafficking purposes, just as agents had suspected Agents later received
court authorization to search additional accounts associated with the CASTRO DTO and
found very similar data of evidentiary value. The following review of the Katherine
Thomas Facebook account will serve as an example of the types of data/information and
content agents received from the search warrants later executed on additional CASTRO
DTO accounts.

22. Facebook records showed account number “100021806071829,” which is
associated with the vanity name of “Katherine.thomas.1044l 8," was registered on August
24, 2017, at 19:19:37 UTC. As of January 2018, Facebook records showed the account
was still active. The verified cell phone number associated with this account was
“+526681994039” (TTl), which was verified through Facebook on the day the account

was established Facebook records showed a listing of internet protocol (IP) addresses

coMPLAINr/Anex and David HonLY - 9 UNH'ED STATES MTORNEY
l201 PACn=ic AvENuE, Sun'E 700

TAcoMA, WAsrm~xo'roN 93402
(253] 428-3800

OQ-JO\!.h-F=-UJN'_C\OOG-JO\W-l>-L»JN\-'<:

\c>oo-.ics<.n.c.oa\\)._-_

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 10 of 15

captured during different activities on Facebook {such as logging in or sending an
attachment).

23. These records also showed three linked accounts used by the same digital
device/computer: Katherine Thomas (100021806071829), Florencio CASTRO
Valenzuela (100006465750228), and Annel Baker (100017854953772). Agents had
separately established this same connection between these accounts based on CS l ’s
information and their own records searches Agcnts know the CASTRO DTO used the
Annel Baker account previously in the same manner as they used the Katherine Thomas
account, based on CSl ’s information

24. Facebook records showed the listed date of birth on the Katherine Thomas
account as a date in February 1990. Juan CASTRO’s criminal record lists his date of
birth as that same February date, but in 1986. Agents suspect the common birthdate
between the Katherine Thomas Facebook account and Juan CASTRO is no coincidence,
and that CASTRO most likely used it because it is a date he can easily remember.

25. These Facebook records also list all of Juan CASTRO’s Facebook friends
associated with this particular account and their Facebook account numbers Agents have
identified all of these Facebook friends based on their names and Facebook photographs5
and a comparison with WADOL records Agents have conducted surveillance on many
of the individuals listed below, along with law enforcement research on these individuals
and suspect, based on agents’ physical surveillance observations they are heroin
distributors for the CASTRO DTO in Washington. The Facebook Messenger portion of
the records received from Facebook also corroborated agents’ suspicions regarding these
individuals _As expected, the UC’s Facebook account was also listed in this section of
the report.

26. The last portion of the Facebook records was a chronological listing of
messaging strings, separated by individual Facebook accounts These messaging strings
were similar to text message conversations commonly found on mobile phones, though

these messaging conversations were between the Katherine Thomas account and the

COM'PLAINT/Allex and David HUBLY - 10 UNHED STATES ATFORNEY
1201 PAciFlc szNuE, Sumi 700

TACOMA, WAsI-i]NGToN 98402
(253) 428~3800

\-DQQ‘-]Q\<.h-hb~l[\.)l-\

wwwrowi\)mwwi--»-»-»_»_»-.-»_»._-
OQ-~]G\Lh-I`=\WNHO\OOQ-]G\LALL»JM'-'C

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 11 of 15

Facebook friends listed above (the suspected heroin distributors for the DTO). Agents
conducted a review of the messaging section of the Katherine Thomas account records
and noted some key items of information that were relevant to the investigation Agents 7
repeated this process with seven additional Facebook accounts used by the .CASTROS
throughout 2017 and 2018.

27. On December 14, 2017, ALLEX HUBLY (using a Facebook account in her
name) asked Juan CASTRO about the “biue pills” and if she could have more of those
pills from CASTRO. CASTRO said he was sold out but would have more on
“Saturday.” ALLEX HU'BLY asked if the pills were “for sure real,” and CASTRO
replied, “llok [sic], this pills are manufactured in clandestine laboratories these are not
pharmaceutical.” Agents believe ALLEX I-IUBLY and CASTRO were likely discussing
counterfeit oxycodone pills, based on ALLEX HUBLY’s specificity with regard to the
color of the pills

23. During the court-authorized interception of DTO courier Juan lose Higuera
Go_nzalez’s phone (TT19), it appeared that ALLEX HUBLY was continuing to place her
drug orders through Facebook, as the intercepted communications between her and
Higuera related to the timing of Higuera’s arrival for drug deliveries For example, on
luly l, 2013, ALLEX HUBLY asked Higuera, “how far away are you?” Elcctronic
surveillance showed Higuera (in one of the identified DTO courier vehicles, TV3) then
arrived at the HUBLY residence for a two-minute visit. I believe, based on my training
and experience, that this short-stay visit was consistent with a drug transaction

29. Facebook records showed ALLEX HUBLY’s account was the main
account used by the HUBLYs, but those records also showed ALLEX HUBLY made
references to DAVID JOZEPH I-lUBLY’ s involvement (referring to him as “DJ”).
Agents on physical surveillance saw ALLEX and DAVID HUBLY, together, during
multiple interactions with CASTRO DTCI couriers; and they saw DAVID I-IUBLY meet
with Higuera for a suspected drug transaction at the I-lUBLY residence on at least two

occasions Estimates based off the Facebook materials alone showed the CASTROs

COMPLAINT/Allex and David HUBLY - 11 UNH'ED ST`ATES ATTORNEY
' 1201 PACrFIc szNun, Surm 700

TACoMA, WAst-tnvGToN 98402
(253)428-3800

 

\DOQ‘*-.]`O'\LA-PWN)-

NNN[\JI\JN[\JN[\)»-\)-*i-lv-l)-¢i-i-»__\_-
OO-JQ'\Lh-PLJJN’_*Q\OOG`-]G'\U`l-§LDN>"*C

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 12 of 15

provided the HUBLYS with over 1,5 00 grams of heroin from November 2017 to August
2018.

30. Facebook records across multiple accounts used by CASTRO showed the
HUBLYS conducted no less than 45 transactions with CASTRO’s couriers during this
investigation For exampie, on August 11, 2018, CASTRO contacted the HUBLYs
through his “Rudy Jackson” Facebook account CASTRO asked, “. . .how many pieces
you want?” The HUBLYS replied, “for myself of the stuff l get l want 3.lk worth this
guy wants 5 but wants to try it first.” From this, agents believe one of the HUBLYs was
asking for $3,100 worth of heroin and then 125 grams of additional heroin for one of the
HUBLYS’ fellow heroin distributors The two discussed further logistics of the deal and
CASTRO eventually asked, “you want that my cousin will bring 5 pieces extra? Right?”
The unspecified HUBLY decided to conduct a total purchase for 125 grams instead of
conducting two independent transactions with CASTRO’s courier. CASTRO said the
price for 5 pieces (125 grams) would typically be “$5375,” but he would give a slight
discount (to “$S.Zk”). n

31. The two agreed to conduct the transaction initially at ALLEX and DAV]]J
HUBLY’s residence in Puyallup. v Tracking data for TV3 confirmed Higuera traveled to
the area of ALLEX and DAVID HUBLY’s residence on that date, at 6:20 p.m. Facebook
records showed CASTRO tried to contact the HUBLY account around that same time,
but did not receive a response CASTRO messaged the HUBLY account, “If you are not
ready yet him will go to spanaway.” One of the HUBLYs asked CASTRO to check with
his courier and “ask him if` he wants to meet at mall.” CASTRO asked, “south hill mall?”
The HUBLY account user confirmed Tracking data for TV3 showed the vehicle
traveled to the South Hill l\/lall in Puyallup after leaving the area of the HUBLY
residence The vehicle remained in the parking lot for a few minutes and then left
Agents believe I-IUBLY’s transaction was completed within these few minutes

32. On August 13, 2018, Facebook records showed what looked like the
continuation of a conversation the HUBLYS and CASTRO may have originally started

COMPLAFNT/Allex and David I-IU'BLY - 12 ' UNTTED STATES ATTURNEY
_ 1201 PAchrc Avr-;NUE, Surru 700

TAcoMA, WAsHJNGroN 98402
(253) 428-3800

 

\DOO*-JO‘\U\-ILUJ[\.)»-

l\)lj\)l:\)[\)[\)l\)l\)[\)[\]»-l»-l»-r»-\\da-l»-l»-\)_»_
OQ-~]G\Lh-D-L)JNt-‘C\DQO-~]G\M-l§-Ml\)t-*C

 

 

Case 3:18-mj-O5292-TLF Document 1" Filed 12/04/18 Page 13 of 15

over the telephone One of the HUBLYS messaged, “hey my phone died . .” CASTRO
replied to the HUBLY Facebook account and said, “he is on way to red house. .. you’re
there??” The unspecified HUBLY replied, “Yes. Did l say 2600 or 2800?” CASTRO
replied, “$2600.”_ The unspecified HU'BLY then asked, “How much was he supposed to
give me?” and CASTRO replied, “60gr.” Tracking data for TV3 (driven by Higuera at
the time) showed the vehicle arrived at the HUBLY residence at 7:38 p.m. on that day
and stayed there for less than five minutes_consistent with yet another drug transaction
From this conversation and electronic surveillance data, agents believe HIGUERA
delivered 60 grams of high-purity heroin to the HU'BLYS, at their residence in Puyallup.
The house the HUBLYS were living in at the time was painted red, hence CASTRO’s
reference to the “red house.” I believe these Facebook records show'the HUBLYS paid
$2,600 for this heroin ALLEX and DAVID HUBLY were both present during prior
physical surveillance of suspected drug transactions with CASTRO DTO couriers at that
same residence Agents have seen both ALLEX and DAVID HUBLY interacting with
these couriers. I believe the ALLEX HUBLY Facebook account is a shared account
between these spouses and they are both responsible for the distribution of at least 1,000
grams of high-purity heroin in Western Washington.

33. In October 2018, agents, through physical and electronic surveillance,
observed the DTO courier vehicle (TV3) travel to a location near Yakima Ave. in
Tacoma. At that time, agents were unable to confirm where exactly it stopped On
October 29, 2018, Special Agent Jeremy Tan observed via electronic surveillance, TV3
drive to a residence located at 713 S Yakima Ave., Tacoma, Washington. TVB stopped
at the residence at 5:52 p.m. and remained there for about seven minutes before
departing This is just one instance where agents have observed (through electronic
tracking) CASTRO DTO couriers travel to and from 713 S Yakima Ave., Tacoma,
Washington. In September and October of 2018, agents observed, utilizing real»time
tracking°data, couriers for the CASTRO DTO stop at 713 S Yakima Ave, Tacoma,

Washington, over 25 times and conduct short stay visits As stated above, I recognize

COMPLAINT/Allex and David HUBLY - 13 UN[TED STATES ATI'ORNEY
1201 Pacu=lc szNuE, SurrE 700

TAcoMA, WAsJ-onc'rou 98402
(253) 428-3800

 

l\-J N l\-J l\J i\.) l\) l\) l\.) [\.J~>- »-1 1- 1-* »- r- »-\ _\ »- »-
00 "--JG\U"I -H»W[\)'_‘C\OW‘-]Q\Lh -I`=~L)Jl\JI-*C

\o_oo-.ro~\c.n.r_~.u)i~.:i_-

 

 

Case 3:18-mj-O5292-TL|:7 Document 1 Filed 12/04/18 Page 14 of -15

this short stay traffic to be a type of behavior consistent with behaviors displayed by drug
traffickers

34. On October 30, 2018, TFO Anthony Nisco went to the 713 S Yakima Ave.,
Tacoma, Washington residence to determine who lived there While there, TFO Nisco
observed the name “HUBLY” written on a piece of paper affixed to the mailbox of
Apartment 9. Additionally, TFO Nisco observed a black 2009 Kia_Spectra bearing
Washington' license BDF8264 registered to DAVID JOZEPH HUBLY parked in the
parking lot behind the apartment complex near the entrance to Apar'tment 9. Based on
my training and experience real-time tracking data over TVB, agents’ observations and
the conversations obtained from the Facebook search warrant materials I believe ALLEX
and nnvrn HonLY are residing ar 713 s traan Ave.,'Aparhhehr graham
Washington, and are receiving drugs from the CASTRO DTO, delivered by the couriers
in TV3. I further believe that given the number of visits to the HUBLY residence by the
DTO couriers, the HUBLYs are obtaining heroin for redistribution to others

35. ALLEX HUBLY has a lengthy criminal history, consisting most notably of
convictions in 2014 for two counts of possession of a controlled substance
(methamphetamine & suboxone), two counts of forgery, and two counts of controlled
substance-false information (attempted to obtain oxycodone) (12 monthsjail); and in
2013 for theft 3 (four days jail). She appears to have been arrested in 2016 on probation
violations, and has a litany of other arrests for which the dispositions are unknown
DAVID JOZEPH HUBLY’s criminal record consists of three arrests in 2008 for driving
with a suspended/revoked license, drug paraphernalia/use and telephone harassment

36. On November 29, 2018, a Grand lury sitting in the Western District of
Washington returned an Indictment against 31 members of the CASTRO DTO, including
Higuera, on drug trafficking conspiracy and related charges

coh/LPLArNr/Auex hhs David irova - 14 UNI'I“ED STATES ATTORNEY
7 1201 PAchlc AvENUE, SurrE 700

TACoMA, WAsJ-lu\lGTON 98402
(253) 428-3800

 

\~oo¢-~]G`\U`l-l>-DJN»-

l\.) [\.J l\.) I\J b..) [\)'[~`) [\)[\J 1-* 1-\ »-\ »- »-» >_» 1-\ 1-\ i-»»-»
OO-JO'\L.h-PL»JN'-*C\DOO-~]G\M-D»L»JNWC

 

 

Case 3:18-mj-O5292-TLF Document 1 Filed 12/04/18 Page 15 of 15

IV. CONCLUSION
37. Based on the above facts, I respectfully submit that there is probable cause
to believe that the Defendants committed the offense set forth in this Complaint.

m

 

Ste{ven J. Meyer, Complainant
Special Agent, Drug Enforcement
Administration

Based on the Complaint and Affidavit sworn to before me, and subscribed in my _
presence, the Court hereby finds that there is probable cause to believe the Defendant

committed the offenses set forth in the Complaint.

Dated this Hill/l day of December, 2018.

QM/wsa 50 ilme

TH_ERESA L. rmcxn/
United States Magistrate Judge

COMPLAINT/Allex and David HU'BLY - 15 n UNITED STATES ATTORNEY
1201 PAciFlc AvENUE, Surru 700 '

TAcoMA, WASHINGTUN 98402
(253] 428-3800

